Citation Nr: 1518228	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a lung disability.

2. Entitlement to service connection for a left wrist disability, to include a wrist injury with arthritis and scar residuals.

3. Entitlement to service connection for a left hand disability, described as a ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded these claims in December 2010, June 2012 and May 2013 for further development.  They now return for appellate review.

The issue of entitlement to service connection for a right wrist disability has been raised by the record in a December 2006 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  This issue was previously referred to the AOJ in the Board's December 2010 decision, however, it still has not been adjudicated by the AOJ.  Thus it is referred a second time to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left wrist disability, to include a wrist injury with arthritis and scar residuals, and entitlement to service connection for a left hand disability, described as a ganglion cyst, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lung disability is not related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the lung disability claim, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

When taken together, August 2004 and May 2008 letters provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).   These letters were followed by adequate time for the Veteran to submit information and evidence before the readjudication of the claim, thus any timing deficiency has been cured.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

The duty to assist also includes providing a VA examination when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An adequate VA examination was performed in September 2011, as amended in November 2011 and November 2013, concerning the Veteran's claim for service connection for a lung disability.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and addenda include a review of the Veteran's medical history and the clinical findings made on examination, and the opinions provided are supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinions, with the addenda, are adequate for the purposes of this decision.  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for a lung disability, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Compliance with Remand Directives

The Board remanded the lung disability claim in May 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the examiner who performed the September 2011 VA examination clarified whether the Veteran had a lung disability or disease at any time since service.  In addition, the examiner specifically commented on the July 2004 x-ray findings in the Veteran's treatment records.  Finally, the examiner provided a nexus opinion supported by reasons going beyond the fact that the examiner possesses expertise.

Thus, there has been at least substantial compliance with the Board's remand directives.  See id.  

III. Service Connection for a Lung Disability

The Veteran claims entitlement to service connection for a lung disability resulting from exposure to fumes and dust while he was in service.  For the following reasons, the Board finds that entitlement to service connection for a lung disability is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran experienced shortness of breath during his time in service and was diagnosed with bronchitis in a March 1984 STR; therefore, he suffered from manifestations of a lung disorder while in service.  In addition, a July 2004 chest x-ray report showed areas of atelectasis or scarring involving both lower lung fields.  Thus, the Veteran had a lung disability during the pendency of this appeal, despite the fact that all subsequent chest x-rays were negative for any disorders.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that the claimant have a current disability in order to be entitled to service connection is satisfied when a disability is shown at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).

However, the Board finds that there is no nexus between the Veteran's lung disability and any disease or injury incurred in or aggravated during service, as the preponderance of the evidence weighs against such a relationship.  More specifically, the November 2013 addendum to the September 2011 VA examination report states that atelectasis that resolves on subsequent x-rays indicates that the atelectasis was transient and due to hypoventilation, usually associated with pain, sedation, bed rest, or acute illness.  The addendum goes on to state that atelectasis which is transient is caused by failure to breathe deeply, to fully expand the lungs, and resumption of deep breathing reexpands the lower lung segments which were deflated, therefore resolving the atelectasis.  Finally, the addendum states that the July 2004 chest x-ray was taken after the Veteran had been injured in a motor vehicle accident, thus, he was in pain and likely given sedatives or analgesics, all of which would cause him to hypoventilate.  Thus, the examiner opined that the finding of atelectasis in the July 2004 chest x-ray was not likely to be related to either the Veteran's in-service fume and dust exposure or 1984 episode of bronchitis.

The Board has considered the Veteran's lay statements asserting that his in-service exposure to dust and fumes caused his lung disability.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely, whether his lung disability is related to his in-service exposure to fumes and dust, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the unsupported lay opinion that the Veteran's lung disability is related to his in-service exposure to fumes and dust, by itself, does not sustain the claim.  See id.  Moreover, the Veteran's lay statements are outweighed by the VA examiner's opinion discussed above, given the examiner's medical training and expertise.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's lung disability was not related to his active military service.  See Shedden, 381 F.3d at 1166-67.   Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a lung disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a lung disability is denied.


REMAND

While the Board sincerely regrets the additional delay, another remand is required as to the left wrist and left hand claims to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision.

In the May 2013 remand directives, the Board instructed that a new VA examination be performed to determine whether any current left wrist or hand disability is related to a disease or injury in service.  More specifically, the examiner was instructed to consider that a ganglion cyst was noted at the base of the left thumb during service and that the Veteran has reported a ganglion cyst on and off since service.  Finally, the examiner was instructed to answer a series of questions.

A VA skin diseases examination was performed in July 2013, however, the examiner only diagnosed the Veteran with a right ganglion cyst.  In addition, the VA examiner stated that there is no STR found in the claims file for a left ganglion cyst during active military service.  The examiner's attention is directed to the May 2002 DD Form 2807-1 found in the Veteran's STRs which states that the Veteran had a ganglion cyst at the base of his left thumb.  Finally, the examiner did not sufficiently answer the questions set out in the Board's directives, nor did the VA examination properly address the issue of the Veteran's left wrist disabilities.

Consequently, the left wrist and left hand issues must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination as to his left wrist and left hand disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any left wrist or left hand disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist or left hand disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner must consider the Veteran's May 2002 DD Form 2807-1 found in the Veteran's STRs which states that the Veteran had a ganglion cyst at the base of his left thumb as well as the Veteran's contention that he has had a ganglion cyst on and off since service.

The examiner must also acknowledge the diagnosis of remote fracture with residual pain and resultant limitation of range of motion as stated in the May 2011 VA examination report.

The examiner should also answer the following questions:

* Is it physiologically possible to have a ganglion cyst that appears and disappears absent treatment?

* Has the Veteran had a ganglion cyst at any time since 2004?

* Has the Veteran had any other left hand or wrist disability since 2004?

* Is any left hand or wrist disability identified since 2004 the result of a disease or injury in service, including the identified in-service ganglion cyst?  In other words, for any left hand or wrist disorder identified since 2004, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the identified disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached

2. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  This readjudication must include a de novo review of the claim of entitlement to service connection for a renal condition/failure by a decision review officer.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


